Petition by Attorney General for writ of supersedeas denied and temporary stay dissolved 19 July 2001. Notice of appeal by Attorney General pursuant to G.S. 7A-30 (substantial constitutional question) dismissed ex mero motu 19 July 2001. Petition by Attorney General for discretionary review pursuant to G.S. 7A-31 allowed 19 July 2001 for limited purpose to remand to the North Carolina Court of Appeals for reconsideration in light of State v. Lucas. Conditional petition by defendant for discretionary review pursuant to G.S. 7A-31 dismissed as moot 19 July 2001.